internal_revenue_service number release date index number 468a cc psi 6--plr-105953-00 date re revised schedule of ruling amounts taxpayer parent plant state director location commission a commission b law order dear this letter responds to the request dated and subsequent submissions for a revised schedule of ruling amounts in accordance with sec_1_468a-3 of the income_tax regulations taxpayer is seeking this revised schedule of ruling amounts because a commission having regulatory plr-105953-00 authority over taxpayer has changed the date on which the plant will no longer be in rate base for ratemaking purposes taxpayer was previously granted revised schedules of ruling amounts on information was submitted pursuant to sec_1_468a-3 we understand the facts as presented by taxpayer to be as follows taxpayer is an investor-owned public_utility company engaged in providing electricity to customers within state taxpayer is a wholly-owned subsidiary of parent taxpayer is subject_to the audit jurisdiction of the district taxpayer owns percent of the plant which is located in location the plant began commercial operations in and its operating license is scheduled to expire at midnight on taxpayer is subject_to the ratemaking jurisdiction of commission a and commission b the portion of taxpayer’s sales within the jurisdiction of commission a and commission b is percent and percent respectively because the commission b jurisdictional percentage is so small rates charged to wholesale customers are generally negotiated with the customer and subsequently submitted to commission b for acceptance taxpayer’s request results from the determinations made by commission a in order which removes the plant from taxpayer’s rate base as of taxpayer represents that pursuant to law nuclear decommissioning costs are collected from its customers through a nonbypassable nuclear decommissioning charge that will continue until the time that the costs are fully recovered notwithstanding the removal of plant from rate base as approved by commission a in order the total estimated cost of decommissioning the plant is dollar_figure using an assumed inflation rate of percent for the total estimated future cost of decommissioning the plant is dollar_figure the annual amount of decommissioning costs to be included in taxpayer's cost of service is dollar_figure calculated by using a variable assumed rate of return taxpayer represents that certain figures presented in the text of order are subject_to administrative error and that taxpayer has filed a petition to amend those figures taxpayer plr-105953-00 further represents that commission a nonetheless relied on the correct figures in calculating the amount of decommissioning costs included in cost of service for ratemaking purposes the funding_period extends from however because the date that the plant will no longer be in rate base has been changed to the level_funding limitation period extends from the estimated period for which the fund will be in effect extends from to and the estimated_useful_life of the plant extends from to thus taxpayer has calculated its qualifying percentage to be percent at the present time there are no proceedings pending before commission a or commission b that would increase or decrease the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes sec_468a of the code provides that a taxpayer may elect to deduct for any taxable_year the amount of payments made by taxpayer to a qualified decommissioning fund during the taxable_year pursuant to sec_1_468a-1 of the regulations this deduction is available only to an eligible_taxpayer an eligible_taxpayer as defined in sec_1_468a-1 is any taxpayer that has a qualifying interest in a nuclear power plant sec_1_468a-1 of the regulations defines the term qualifying interest as among other things a direct ownership_interest a direct ownership_interest includes an interest held as a tenant in common or joint tenant but does not include stock in a corporation that owns a nuclear power plant or an interest in a partnership that owns a nuclear power plant under sec_468a of the code the amount that a taxpayer may pay into a nuclear decommissioning fund for any taxable_year is limited to the lesser_of the amount of nuclear decommissioning costs allocable to the nuclear decommissioning fund that is included in taxpayer’s cost of service for ratemaking purposes for the taxable_year or the ruling_amount applicable to the nuclear decommissioning fund for the taxable_year sec_1_468a-1 of the regulations defines the term nuclear decommissioning costs or decommissioning costs as all otherwise deductible expenses to be incurred in connection with plr-105953-00 the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy this term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses sec_468a of the code provides that no deduction shall be allowed for any payment to a nuclear decommissioning fund unless taxpayer requests and receives from the secretary a schedule of ruling amounts sec_468a of the code defines the term ruling_amount as the amount that the secretary determines to be necessary to fund a portion of the decommissioning costs this amount is that portion which bears the same ratio to the total nuclear decommissioning costs for the nuclear power plant as the period for which a nuclear decommissioning fund is in effect bears to the estimated_useful_life of the nuclear power plant the ruling_amount is further restricted under sec_468a to the amount necessary to prevent any excessive funding of decommissioning costs or the funding of these costs at a rate more rapid than level_funding taking into account the discount rates as the secretary deems appropriate sec_1_468a-3 of the regulations requires the schedule of ruling amounts for a nuclear decommissioning fund to specify the annual payments that over the taxable years remaining in the funding_period will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event greater than the amount of decommissioning costs allocable to the nuclear decommissioning fund the projected fund balance is calculated by taking into account the fair_market_value of fund assets as of the first taxable_year to which the schedule of ruling amounts applies and the estimated rate of return to be earned by the fund assets after payment of administrative costs and incidental_expenses to be incurred by the fund including all federal state_and_local_income_taxes to be incurred by the fund the after-tax rate of return sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of sec_1_468a-3 each schedule of ruling amounts shall be based plr-105953-00 on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in taxpayer’s income under sec_88 of the code and the regulations thereunder thus for example each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to a nuclear decommissioning fund for a taxable_year under sec_1_468a-3 of the regulations the service shall provide a schedule of ruling amounts that is identical to the schedule proposed by taxpayer but no schedule of ruling amounts shall be provided unless taxpayer’s proposed schedule is consistent with the principles and provisions of sec_1_468a-3 sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any taxable_year in the level_funding limitation period shall not be less than the ruling_amount specified in the schedule for any earlier taxable_year the amount of decommissioning costs allocable to a nuclear decommissioning fund is determined under sec_1_468a-3 of the regulations pursuant to sec_1_468a-3 this amount is taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning the plant multiplied by taxpayer’s qualifying interest in the plant the term qualifying percentage is defined in sec_1_468a-3 of the regulations this regulation provides that the qualifying percentage for any nuclear decommissioning fund is a fraction the numerator of which is the number of taxable years in the estimated period for which the fund is to be in effect and the denominator of which is the number of taxable years in the estimated_useful_life of the nuclear power plant plr-105953-00 sec_1_468a-3 of the regulations provides that the estimated period for which a nuclear decommissioning fund is to be in effect begins on the later of the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund or the first day of the taxable_year that includes the date that the nuclear power plant begins commercial operations this estimated period ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in taxpayer’s rate base for ratemaking purposes as determined by the applicable public_utility commission at the time the plant was first included in taxpayer’s rate base sec_1_468a-3 of the regulations provides that the estimated_useful_life of the nuclear power plant begins on the first day of the taxable_year that includes the date that the nuclear power plant begins commercial operations and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in taxpayer’s rate base for ratemaking purposes as determined by the applicable public_utility commission at the time the plant was first included in taxpayer’s rate base sec_1_468a-3 of the regulations provides that the service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves rates for electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates has determined the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount if rates are established or approved by two or more public_utility commissions the special rules in sec_1_468a-3 of the regulations apply sec_1_468a-3 and require that a schedule of ruling amounts shall be separately determined for each public_utility commission and this separate determination shall take into account only the portion of the total estimated decommissioning cost that is properly allocated to the ratepayers whose rates are established or approved by the public_utility commission in addition sec_1_468a-3 and provide that the schedule of ruling amounts for any taxable_year is the sum of ruling amounts for the taxable_year determined under the separate schedules of ruling amounts plr-105953-00 sec_1_468a-3 of the regulations requires a taxpayer to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by the nuclear power plant to which the fund relates increases the proposed period over which the decommissioning costs will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for ratemaking purposes for any taxable_year and b taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of the action by the public_utility commission under sec_1_468a-7 of the regulations an eligible_taxpayer generally is allowed a deduction for the taxable_year in which taxpayer makes a cash payment or is deemed to make a cash payment to a nuclear decommissioning fund only if taxpayer elects the application of sec_468a of the code a separate election is required for each nuclear decommissioning fund and for each taxable_year for which payments are to be deducted under sec_468a in the case of an affiliated_group_of_corporations that join in filing a consolidated_return for a taxable_year the common parent must make a separate election on behalf of each member whose payments to a nuclear decommissioning fund during each taxable_year are to be deducted under sec_468a the election under sec_468a for any taxable_year is irrevocable and must be made by attaching a statement election statement and a copy of the schedule of ruling amounts provided pursuant to the rules of sec_1_468a-3 to taxpayer’s federal_income_tax return or in the case of an affiliated_group_of_corporations that join in filing a consolidated_return the consolidated_return for such taxable_year the return to which the election statement and a copy of the schedule of ruling amounts is attached must be filed on or before the time prescribed by law including extensions for filing the return for the taxable_year for which payments are to be deducted under sec_468a we have examined the representations submitted by taxpayer based solely upon these representations we reach the following conclusions plr-105953-00 taxpayer has a qualifying interest in the plant and therefore is an eligible_taxpayer under sec_1_468a-1 and of the regulations commissions a and b have authorized decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations as required by sec_1_468a-3 of the regulations taxpayer subject_to the jurisdiction of two public_utility commissions for ratemaking purposes has calculated its share of the total estimated cost of decommissioning the plant allocable to the ratepayers whose rates are established by commissions a and b taxpayer has calculated its qualifying percentage under sec_1_468a-3 of the regulations to be percent taxpayer has proposed a schedule of ruling amounts that meets the requirements of sec_1 468a- a and of the regulations the annual payments specified in the proposed schedule are based on the reasonable assumptions and determinations used by commission a and will result in a projected fund balance at the end of the funding_period that is equal to or less than the amount of decommissioning costs allocable to the fund taxpayer’s proposed schedule of ruling amounts complies with the level_funding requirements of sec_1_468a-3 of the regulations no payment specified in the proposed schedule for any taxable_year is less than the specified_payment for any earlier taxable_year pursuant to sec_468a of the code the maximum amount of cash payments made or deemed made to the fund during any taxable_year is restricted to the lesser amount of the decommissioning costs included in taxpayer’s cost of service for the taxable_year or the ruling plr-105953-00 amount applicable to the fund for the taxable_year based on the above determinations we conclude that taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code and the regulations thereunder therefore the schedule of ruling amounts requested by taxpayer under the provisions of sec_468a is approved as follows approved schedule of ruling amounts year commission a commission b total approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent they are made while taxpayer is the owner of the plant and only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year plr-105953-00 this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s senior vice president pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman peter c friedman office of associate chief_counsel passthroughs and special industries senior technician reviewer branch
